DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 6-7, filed 05/10/2022, with respect to the rejection(s) of claim(s) 1-9 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art reference(s).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2007/0231028) in view of Ebara (JP 2016048287A).
With regard to claim 1, Lee discloses a heating roller (100) for a wet ink-based image forming apparatus, the heating roller comprising:
a roller (110) [Para. 0032] having a contact surface (112) [Para. 0034] to contact a print medium (150) [Para. 0032] having wet ink (151) [toner; Para. 0032] deposited thereon by wet ink-based image forming apparatus, to conductively heat the print medium, and to dry and flatten the print medium; and
a heating element (113) [heating unit; Para. 0033], embedded along the roller [Fig. 2], to rotate with the roller as the roller rotates, and to generate and conduct heat to the contact surface so as to conductively heat the print medium through the contact surface when the contact surface contacts the print medium.
Lee does not disclose wherein the roller is to rotate at a speed based on a type of the print medium.
However, Tao teaches a roller (25) rotating at a speed based on a type of a print medium [paper type and paper thickness; See Fig. 7].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate the speed of the roller of Lee in order to improve power generation efficiency as taught by Tao [Abstract – Tao].
With regard to claim 6, Lee’s modified heating roller discloses all the limitations of claim 1 and Lee also discloses wherein the roller includes at least one of a rigid layer or a rigid core (114) [inner pipe; Para. 0033], and the at least one of the rigid layer or the rigid core is to apply a pressing force to the print medium via the contact surface of the roller [Para. 0035; Fig. 2].
With regard to claim 8, Lee’s modified heating roller discloses all the limitations of claim 1 and Lee also discloses wherein the roller includes:
an interior layer including at least one of a rigid layer or a rigid core (114) [inner pipe; Para. 0033; Fig. 2],
an inner electrical insulation layer (115b) disposed between the interior layer and the heating element, to electrically insulate the heating element [Para. 0038; Fig. 2], and
an outer electrical insulation layer (115a) disposed on the heating element and over the inner electrical insulation layer, to electrically insulate the heating element [Para. 0038; Fig. 2].
With regard to claim 9, Lee’s modified heating roller discloses all the limitations of claim 1 and Lee also discloses wherein the roller includes a heat conduction portion to conduct heat to the contact surface, the heat conduction portion having no air gap in between the heating element and the contact surface, to conduct heat generated by the heating element to the contact surface [Para. 0040; Fig. 4].

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2007/0231028) in view of Ebara (JP 2016048287A) as applied to claim 1 above, and further in view of Azumi (JP 2003337498).
With regard to claim 2, Lee’s modified heating roller discloses all the limitations of claim 1 but does not disclose wherein the roller is to rotate at a speed based on an amount of the wet ink deposited onto the print medium and/or a type of the print medium.
However, Azumi teaches a heating roller rotating at a speed based on the density of image formed on the sheet material [Para. 0029, 0031].
It would have been obvious to one having ordinary skill in the art at the time the invention was made rotate the heating roller based on the amount of wet ink deposited on the print medium in order that any post processing is performed easily and exactly to improve print quality. [Azumi — Abstract]
With regard to claim 3, Lee’s modified heating roller discloses all the limitations of claim 2, but does not disclose wherein the roller is to rotate at the speed between 2 inches per second to 35 inches per second, based on the amount of the wet ink deposited onto the print medium and/or the type of the print medium.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to rotate at the speed between 2 inches per second to 35 inches per second, based on the amount of the wet ink deposited onto the print medium and/or the type of the print medium, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2007/0231028) and in view of Ebara (JP 2016048287A) as applied to claim1 above, and further in view of Hoshino (US 2016/0263914).
With regard to claim 4, Lee’s modified heating roller discloses all the limitations of claim 1 but does not disclose wherein the heating element is to generate and conduct heat to the contact surface of the roller based on an amount of the wet ink deposited onto the print medium and/or a type of the print medium.
However, Hoshino teaches controlling the heating element [provided in the heating roller (401) to generate and conduct heat to the contact surface of the roller based on an amount of the wet ink deposited onto the print medium(116) [Para. 0075-0076] and/or a type of the print medium.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to generate and conduct heat to the contact surface of the roller of Lee based on an amount of the wet ink deposited on the print medium in order to prevent an offset by the ink during operation and deterioration in print quality [Hoshino - Para. 0006]
With regard to claim 5, Lee’s modified heating roller discloses all the limitations of claim 4, but does not disclose wherein the heating element is to generate and conduct heat to the contact surface of the roller to a temperature between 80°C and 180 ° C, based on the amount of the wet ink deposited onto the print medium and/or the type of the print medium.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to generate and conduct heat to a contact surface of the roller of Lee modified to a temperature between 80°C and 180 ° C, based on the amount of the wet ink deposited onto the print medium and/or the type of the print medium, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2007/0231028) in view of Ebara (JP 2016048287A) as applied to claim 1 above, and further in view of Hahn (US 2016/0137450).
With regard to claim 7, Lee discloses all the limitations of claim 1, but does not disclose wherein the contact surface of the roller has a surface energy to suppress wetting.
However, Hahn teaches a heating roller surface has a surface energy to prevent wet out. [Para. 0046].
It would have been obvious to one having ordinary skill in the art to configure the heating roller surface of Lee with a surface energy to suppress wetting in order to help with adhesion. [Hahn-Para. 0046]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACEY M MCMILLION whose telephone number is (571)270-5193. The examiner can normally be reached Monday-Friday 6AM-2:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACEY M MCMILLION/Examiner, Art Unit 2853                                                                                                                                                                                                        
/ERICA S LIN/Primary Examiner, Art Unit 2853